Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
Claims 1-20 are allowed.  The prior art discloses method to provide emergency health care to patient with insurance (Charles US 7,684,998) and method to improve personalized care at an urgent care facility or a hospital emergency department facility by creating high level of quality service (Charles US 7,668,732) and planning tool for developing the staffing requirements of a service work force (Walker US 3,859,511). 
The following is a statement of reasons for the indication of allowable subject matter: Applicant’s invention distinguishes itself from the prior art due the claimed invention of  claim 1 a “ comprising: a network interface configured for communication with a client device of a user; a non-volatile computer memory for storing wait time information indicating an associated wait time for each clinic of a plurality of clinics; and a computer processor configured for executing software instructions to launch a client application installed on the client device when the user requests health care, and, in response to the launch of the client application, to: receive a requested time when the user requests health care; generate and transmit to the client device to display on a user interface of the client application a first message identifying each clinic of the plurality of clinics and respective wait times around the requested time; receive from the client device a first selection from the user for a first clinic of the plurality of clinics; transmit the first selection to the first clinic for entry into a position in a first customer queue of the first clinic; monitor a location of the client device in real-time using a broadcast signal received by the client device; in response to the location of the client device, automatically update the wait time information for the user as displayed to the user interface of the client application; in response to the location of the user indicating the client device of the user is not near the first clinic when the wait time for the user in the first customer queue elapses, adjust the position of the user in the first customer queue of the first clinic and update the wait time information for the user; in response to a second clinic of the plurality of clinics having a shorter wait time than the updated wait time, automatically generate and transmit a second message identifying the second clinic to the user through the user interface of the client application so that the user has immediate access to the updated wait time information for updating the selection to the second clinic; and in response to a second selection from the user for the second clinic of the plurality of clinics, automatically transmit the second selection to the second clinic for entry into a position in a second customer queue of the second clinic.”  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINALD R REYES whose telephone number is (571)270-5212. The examiner can normally be reached 8:00-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria P Augustine can be reached on (313)446-4858. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

REGINALD R. REYES
Primary Examiner
Art Unit 3626



/REGINALD R REYES/Primary Examiner, Art Unit 3626